Citation Nr: 1022610	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from April 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, whereby the RO granted service connection 
for PTSD and awarded a 10 percent rating.

In an April 2008 rating decision, the RO addressed a separate 
claim pertaining to diabetes mellitus.  In the course of 
issuing the decision, the RO increased the Veteran's PTSD 
rating from 10 to 30 percent from the effective date of the 
award of service connection.  This action was more fully 
detailed in an April 2008 statement of the case (SOC).  Thus, 
the issue on appeal is one of entitlement to an initial 
evaluation in excess of 30 percent for PTSD.  Additionally, 
because less than the maximum available benefit for a 
schedular rating was awarded, the claim is before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 
6 Vet. App. 35 (1993).

The April 2008 SOC also addressed issues regarding ratings 
for service-connected peripheral vascular disease and 
hypertension.  When the Veteran submitted his substantive 
appeal concerning the PTSD claim, he indicated that he was 
satisfied with the peripheral vascular disease and 
hypertension appeals.  Thus, those two issues are not before 
the Board.

The Board finds that further development is necessary 
regarding the claim on appeal.  The last VA compensation 
examination concerning the Veteran's PTSD was conducted in 
July 2007.  Through written statements, the Veteran has 
alleged that he has experienced PTSD-related symptoms that 
have been more severe than those evidenced during the prior 
VA psychiatric examination.  The Veteran has stated that he 
has experienced panic attacks, problems with long- and short-
term memory, lack of motivation, bouts of uncontrollable 
anger, difficulty sleeping, nightmares, sadness, difficulty 
concentrating, hypervigilance, impaired judgment, and 
difficulty establishing and maintaining effective work and 
social relationships.  Additionally, there is an indication 
that the Veteran has a history of experiencing suicidal 
ideation.  Moreover, since the examination was conducted, the 
Veteran has started treatment for his PTSD at the VA Medical 
Center (VAMC) in Kansas City, Missouri.

In light of this information, the Veteran should be scheduled 
for another VA psychiatric examination to determine the 
current level of severity of his service-connected PTSD.  An 
examination is also necessary given that nearly three years 
has passed since the most recent VA compensation examination 
was conducted.  The evidence has become stale, at least as it 
pertains to the current level of disability.  Therefore, the 
Board finds that the Veteran should be afforded another VA 
compensation examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

It appears that the Veteran continues to receive regular 
treatment at the Kansas City VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since October 2008) 
from the Kansas City VAMC and associate 
the records with the claims folder.

2.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to identify the degree of social 
and occupational impairment attributable 
to PTSD.  The report of 


examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  A multi-
axial assessment should be provided, and 
a thorough discussion of Axis V, with an 
explanation of the numeric code assigned, 
should be included.  The examiner is 
asked to comment on whether the Veteran 
has had any suicidal ideation since April 
2006 as a result of his PTSD.  The report 
of examination must include the complete 
rationale for all opinions expressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

